Exhibit 10.1
(Novelis Logo) [g16377g1637701.gif]
CONFIDENTIAL PERSONAL INFORMATION
August 5, 2008
Mr. Alexandre Almeida
Sao Paulo, Brazil
Dear Alexandre:
I am pleased to offer you the position of President Novelis South America
reporting to me. I believe this represents a significant opportunity and
challenge for you and I look forward to working more closely with you. I have
asked Tadeu Nardocci to provide assistance to you as necessary for the first
year however you will be reporting directly to me.
The terms and conditions of this assignment are as follows:

  1.  
STARTING DATE AND DURATION
       
The effective date of your assignment is August 1, 2008.
    2.  
COMPENSATION

  a.  
Position Grade
       
Your position will be administered at a salary grade 44. We will review your
grade no later than July 1, 2009.
    b.  
Base Salary
       
Your starting base salary will be R$520,000 per annum (R$520,000 over
13 months). Your salary will be subject to review periodically in accordance
with Novelis’ salary administration practices.
    c.  
Incentive Plans

  i.  
Annual Incentive Plan (AIP)
       
You will participate in the Annual Incentive Plan (AIP) with a Target Bonus
opportunity of 57% of your base salary effective August 1, 2008. For the period
April 1, 2008 through July 31, 2008 your Target Bonus opportunity is 53%.

Page 1 of 2



--------------------------------------------------------------------------------



 



  ii.  
Long Term Incentive Plan (LTIP)
       
You are eligible to participate in the Long Term Incentive Plan (LTIP) of
Novelis Inc. Your current LTIP opportunity is based on a grade 42. Your future
LTIP opportunity will be based on your grade at that time.

  3.  
BENEFITS
       
You and your eligible dependents will continue to be covered by the employee
benefit plans in Brazil. You will also be eligible for benefits specific for the
position of President Novelis South America [list of benefits attached to this
offer letter].

Again, Alexandre, I look forward together as you take on this exciting new
challenge.
Sincerely,
/s/ Martha Brooks
Martha Brooks
President and COO

       
Accepted:
  /s/ Alexandre Almeida
 
   
 
  Alexandre Almeida                                                      Date

Page 2 of 2